DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-9 in the reply filed on 04 December 2020 is acknowledged.

Claim Status
Claim 10 has been canceled. Thus, claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:


For claim 6:
In line 1, it is unclear whether this claim should depend upon claim 5. If not, in line 3, “the individual schedule” lacks of antecedent basis.

For claims 2-9:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US Patent Application Publication No. 2019/0043285).

Regarding claim 1, Hodge teaches a monitoring system (Fig. 1), the monitoring system comprising:
a user detached monitor associated with an individual being monitored , wherein the user detached monitor includes:
a [sensor] configured to receive input from the individual being monitored (monitored users are requested to enter some inputs in order to determine their compliance for assigned rules [Paragraphs 19-22, 24]);
a communication apparatus operable to receive at least a portion of an implemented check-in schedule from a monitoring station via a wireless communication network (monitoring station 130 sends request to mobile device 12 so that mobile device 12 challenges monitored user wearing device 116[Paragraphs 19-22, 24]), wherein the implemented check-in schedule includes: at least one check-in window and a corresponding check-in time, and a check-in instruction indicating the check-in time and an action to be performed in relation to the sensor (different types of check-ins requests are considered [Paragraphs 19-22, 24]);
a processor (processor 210 in Fig. 2); and
a computer readable medium including instructions executable by the processor to:
alert the individual being monitored of a check-in requirement in accordance with the portion of the implemented check-in schedule (monitored user is asked to perform check-in challenges [Paragraphs 19-22, 24]);
receive input [from the sensor] (mobile device 12 receives the input from monitored user, as shown in step 408 in Fig. 4 [Paragraphs 19-22, 24]); and
upload the input received from the sensor to the monitoring station 
Although sensor is not explicitly mentioned, it is further disclosed that the monitored user inputs data through biometric, cameras, etc. Hence, a person having ordinary skills in the art would recognize that said devices are sensors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed system comprises sensors (as taught by Hodge) for the purpose of obtaining data from users.

Regarding claim 2, Hodge further teaches the monitoring system of claim 1, wherein the wireless communication network is a cellular telephone network (communication performed through cell networks [Paragraph 33]).

Regarding claim 8, Hodge further teaches the monitoring system of claim 1, wherein the sensor is selected from a group consisting of: a camera, an audio sensor; a temperature sensor, and a biometric sensor (biometric, cameras [Paragraph 24]).

Regarding claim 9, Hodge further teaches the monitoring system of claim 1, wherein the sensor is a biometric sensor, and wherein the biometric sensor is selected from a group consisting of: a finger print sensor, and a retinal scan sensor (biometric sensors for acquiring fingerprints [Paragraph 24]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633